DISSENTING OPINION
Cole, Judge:
I respectfully differ with the court’s opinion in this case. In doing so, I proceed on the premise that section 489 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1489), giving the importer a right to a remission of additional duties if he prpves that the undervaluation was without intent to defraud the revenue, to conceal, misrepresent or deceive as to the facts or as to the value of imported merchandise, is a remedial statute to be liberally construed to promote the object of the legislation. Klein, Messner Co. v. United States, 13 Ct. Cust. Appls. 273, T. D. 41212. This same authority held that “if importer proves that he acted honestly and in entire good faith in fixing the value of his importation on entry, he is entitled to relief from the results of undervaluation.” [Italics mine.]
I proceed upon the further premise that the conduct of a petitioner both before and subsequent to the entry may be looked to in determining the question of intent at the time of entry, the conduct after entry becoming important only in case it supports a finding of intent to defraud on entry.
The United States examiner, who testified on behalf of respondent, did not pass on all of the entries under consideration, but only those *340made subsequent to November 1941, the ones previous having been acted upon by bis predecessor. Except for this departure from the record, the rehearsal of the facts by the court is not only accurate but entirely fair to petitioner. It is with the inferences and conclusion drawn therefrom that I disagree. In applying it as a basis for the conclusion of the court, it seems clearly to support the directly opposite conclusion. Nothing stronger than the opinions cited by the court is needed as authority therefor.
After a lengthy review of the record, the court’s opinion concludes: “While such a record of conduct, standing alone, might be sufficient upon which to base a finding favorable to the petitioner’s prayer, yet, when coupled with the record of the petitioner’s attitude after entry and before appraisement, when it must have known that the entered values were being questioned, we think the conclusion must be otherwise,” citing in support thereof United States v. Pennsylvania Salt Mfg. Co., 26 C. C. P. A. 232, C. A. D. 22. I can come to no other conclusion, in view of the foregoing statement, than that the court would have decided in favor of the petitioner if its conduct at the time of entry was the test, as I think it is, but declines to do so solely because of an apparent analogy between this case and the Pennsylvania Salt Mfg. Co. case, supra, although the court apparently concedes the record presents nothing whatever as a basis for criticism of its conduct at the time of entry. The cited case is totally different from the present case. There, the petitioner was the exclusive purchaser of the imported goods from the foreign manufacturer and the court very properly found from ah investigation after entry that certain knowledge as to value was, and if not should have been, known to petitioner at the time of entry, and that petitioner was clearly guilty of an attempt to defraud the revenue of the Government. That set of facts in the Pennsylvania Salt Mfg. Co. case, supra, brought forth the finding that “the conduct of the petitioner in direct relation to the subject matter, before and subsequent to the entry, may be looked to,” in order to determine the intent at the time of entry, because, as in that case, it brought out the otherwise unknown attitude of the importer at such time. ’ In doing so, the appellate court very easily discovered facts revealing conditions existing at the time of entry which imputed knowledge to the petitioner quite sufficient to deny it any relief under the provisions of said section 489-
In the instant case, just the opposite exists. Not only does the record disclose a uniform practice, prior to the entries involved herein, of the appraiser’s acceptance of this importer’s invoice values, as well as of others handling similar merchandise — and there were many— but the subsequent investigation showed absolutely nothing to justify the slightest knowledge, either to the Government or to this or any other importer, at the time of entry, of any value different from that *341.shown on the invoices. This statement, I am sure, cannot be challenged.
Not only do I feel very strongly that the record in this case discloses good faith on the part of petitioner at the time of entry, but also that nothing subsequent thereto is disclosed to impute to the petitioner a knowledge of any facts or information, at th<j time of entry, which would brand it as attempting to defraud the revenue of the United States, or to conceal, misrepresent or deceive as to the proper value of the imported merchandise.
The court denies relief largely because of Kachurin Drug Co. v. United States, 26 C. C. P. A. 356, C. A. D. 41, on the theory that the petitioner, as stated in the court’s opinion, “contented itself with a negative course of conduct after entry and before appraisement, although apprised of the fact that some question was being raised as to the correctness of its entered values.” In arriving at this conclusion, the court evidently feels that, petitioner’s complaint as to its inability to obtain satisfactory information from Japan in 1941 is not important. I regard it as very important. The letter of September 17, 1940, supra, and upon which the court chiefly relies in support of its conclusion, contains this statement: “As you know, the appraiser has been conducting an investigation as to the value of Sagara mats. That investigation has now been completed, including a number of reports from Japan.” [Italics mine.] Assuming the petitioner desired to check with Japanese interests — and such is an entirely reasonable assumption — the court should take judicial notice of conditions in Japan at that time — especially now, in view of what transpired withlu 3 months after the letter of September. 17 — of the then existing attitude toward, or difficulties attending, any inquiry from the United States.
I find it easy to conclude that a relaxation of rigid requirements, such as might ordinarily apply, should be granted in this instance.
It should be noted that the Government’s report of the investigation conducted in the foreign market was not received by the appraiser until July 1941, so that between the time of entry and the receipt of such report the customs officials were not in a position to accept or reject the invoice values at which petitioner entered the merchandise. So that between March 5, 1940, the date of the first entry involved, and July 1941, during which time the Government was conducting its investigation, there was absolutely nothing disclosed or divulged to the petitioner that would support a finding that he entertained the slightest thought or intention to defraud the Government, or that he acted differently than any reasonably prudent person, under similar circumstances, would have. Subsequent to July 1941, all will agree, it was difficult, if not impossible, to obtain any reliable infoimation from Japan.
*342I sat with, the court at the time testimony in this case was taken, and had an opportunity to observe the demeanor of the president of the petitioner corporation on the stand. His appearance and entire attitude and conduct at that time dispute any attempt to brand his action at the time of entry as fraudulent and deceitful.
I can come to do other conclusion than that the petition should be granted.